DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 51-75 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parkvall et al. (US Publication 2017/0331670 A1).
In regards to claims 51 and 67, Parkvall et al. (US Publication 2017/0331670 A1) teaches, a method for wireless communication, comprising: generating, by a terminal device, a first type of signaling that comprises an index corresponding to a resource selected from a set of resources for a reference signal (see paragraph 391, some kind of reference or index is preferably used to refer to a reference signal, e.g., a MRS index or a C-RS index. Such an index may be passed between RAN nodes as well as between a RAN node and a UE; see paragraph 1223; For each of the CSI-RSs, the UE transmits a precoder index, a CQI value and a rank indicator)  upon determining that all elements in a set of link qualities are inferior than a threshold (see paragraph 1391; when link quality is worse than threshold 1, intra-node beam switch is triggered); and  Channel state information reference signals (CSI-RS) are transmitted in DL and are primarily intended to be used by UEs to acquire CSI. CSI-RS are grouped into sub-groups according to the possible reporting rank of the UE measurement. Each sub-group of CSI-RS represents a set of orthogonal reference signals; see paragraph 856; the discussion of PRACH).
In regards to claims 52 and 68, Parkvall teaches receiving, after transmitting the first type of signaling to the base station, a second type of signaling from the base station notifying that the base station has received the first type of signaling from the terminal device, the second type of signaling further comprising an identification of the terminal device (see paragraph 32; transmitting a random access response message, using a downlink beam formed using multiple antennas at the radio network equipment).
In regards to claims 53 and 69, Parkvall teaches, assuming, by the terminal device, a Quasi Co-Location (QCL) relation between (1) the selected resource and a downlink control channel, or (2) the selected resource and a downlink data channel (see paragraph 1848, the quasi co-location of the antenna ports).
In regards to claims 54 and 70, Parkvall teaches initiating a beam link recovery procedure by transmitting the first type of signaling (see paragraph 1298; The AMM solution includes features that assist in avoiding or rapidly recovering from a sudden link quality reduction or out-of-synch condition).
In regards to claims 55 and 71, Parkvall teaches, wherein a link corresponding to a link quality in the set of link qualities is determined based on either a configured set of resources or an activated set in multiple configured sets of resources (see paragraph 
In regards to claims 56 and 72, Parkvall teaches, wherein a link quality in the set of link qualities comprises a Block Error Ratio (BLER) (see paragraph 554 the BLER target).
In regards to claims 57, 64 and 73, Parkvall teaches, a method for wireless communication, comprising: receiving, by a base station, a first type of signaling from a terminal device, the first type of signaling comprising an index corresponding to a resource selected from a set of resources for a reference signal (see paragraph 391, some kind of reference or index is preferably used to refer to a reference signal, e.g., a MRS index or a C-RS index. Such an index may be passed between RAN nodes as well as between a RAN node and a UE; see paragraph 1223; For each of the CSI-RSs, the UE transmits a precoder index, a CQI value and a rank indicator), wherein the resource is selected due to all elements in a set of link qualities being inferior than a threshold (see paragraph 1391; when link quality is worse than threshold 1, intra-node beam switch is triggered); and transmitting, by the base station to the terminal device, a second type of signaling from the base station notifying that the base station has received the first type of signaling from the terminal device, the second type of signaling further comprising an identification of the terminal device (see paragraph 32; 
In regards to claims 58, 65 and 74, Parkvall teaches, wherein a link corresponding to a link quality in the set of link qualities is determined based on either a configured set of resources or an activated set in multiple configured sets of resources (see paragraph 1844; the concept of UE assisted MAC is based on the fact that the UE owns timely information on link quality states itself so that it is suitable to dynamically conduct the resource coordination (in contrast to traditional DC scheme which relies on BH to do the coordination). It is proposed that the UE acknowledgement or rejection on “pre-grant” from the NW, aids the network to fast change resource share among each links to adapt to diverse link quality variations for links with the same frequency band).
.In regards to claims 59, 66 and 75, Parkvall teaches, wherein a link quality in the set of link qualities comprises a Block Error Ratio (BLER) (see paragraph 554 the BLER target).
.In regards to claim 60, Parkvall teaches, a device for wireless communication, comprising: a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: generate a first type of signaling that comprises an index corresponding to a resource selected from a set of resources for a reference signal (see paragraph 391, some kind of reference or index is preferably used to refer to a reference signal, e.g., a MRS index or a C-RS index. Such an index may be passed between RAN nodes as well as between a RAN node and a UE; see paragraph 1223; For each of the CSI-RSs, the UE transmits a precoder index, a CQI value and a rank indicator) upon determining  Channel state information reference signals (CSI-RS) are transmitted in DL and are primarily intended to be used by UEs to acquire CSI. CSI-RS are grouped into sub-groups according to the possible reporting rank of the UE measurement. Each sub-group of CSI-RS represents a set of orthogonal reference signals; see paragraph 856; the discussion of PRACH); and receive a second type of signaling from the base station notifying that the base station has received the first type of signaling, the second type of signaling further comprising an identification of the terminal device (see paragraph 32; transmitting a random access response message, using a downlink beam formed using multiple antennas at the radio network equipment).
In regards to claim 61, Parkvall teaches, wherein the processor executable code upon execution by the processor configures the processor to assume a Quasi Co-Location (QCL) relation between (1) the selected resource and a downlink control channel, or (2) the selected resource and a downlink data channel (see paragraph 1848, the quasi co-location of the antenna ports).
In regards to claim 62, Parkvall teaches, wherein a link corresponding to a link quality in the set of link qualities is determined based on either a configured set of resources or an activated set in multiple configured sets of resources (see paragraph 1844; the concept of UE assisted MAC is based on the fact that the UE owns timely information on link quality states itself so that it is suitable to dynamically conduct the resource coordination (in contrast to traditional DC scheme which relies on BH to do the 
In regards to claim 63, Parkvall teaches, wherein a link quality in the set of link qualities comprises a Block Error Ratio (BLER) (see paragraph 554 the BLER target).
Relevant Prior Art
Prior art Pan et al. (US Publication 2020/0059290 A1) teaches, the UE measures beam related information based on reception of beam group information.  The measured information is group based reporting may include beam reporting information that includes several parameters (see paragraph 198).
Prior art Vajapeyan et al. (US Publication 2016/0149681 A1) teaches in figure 8, measuring an enhanced discovery reference signal (eDRS) and reporting the measurements to the base station (see figure 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/           Primary Examiner, Art Unit 2466